EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Yonglin Liu on 8/2/2022.
The application has been amended as follows: 

Claims
NOTE: All claims are as previously presented unless otherwise noted.

Claim 2. (currently amended) The method according to claim 1, for use in the promotion of the capacity to digest fat, liposoluble vitamins, proteins and carbohydrates in the infant or a young child

Claim 20. (currently amended) The method according to claim 19, wherein the infant 





	
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicants’ Amendment and Remarks, filed on 5/16/2022, in which claim 3 is cancelled and claims 1, 2 and 4-20 are amended to change the breadth and scope of the claims. No claims are newly added.
In view of the Examiner’s amendment above, claims 1, 2 and 4-20 are pending in the instant application and are found to be allowable.

	
Priority
This application is a National Stage Application of PCT/EP2010/001239, filed on 3/1/2010.  The instant application claims foreign priority to ES P200900856 filed on 3/30/2009. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application on 10/27/2011. 
Withdrawn Objections/Rejections
All rejection(s) of record for claim(s) 3 is/are hereby withdrawn due to the cancellation of said claim(s) rendering said rejection(s) moot.
Applicant’s amendment, filed on 5/16/2022, with respect to the objection of claims 1, 2 and 4-20, has been fully considered and is persuasive.  Applicant has amended claim 1 to remove redundant phrases and amended the preamble of claims 2-20 to properly refer to base claim 1. The objection is hereby withdrawn.
Applicant’s amendment and response, filed on 5/16/2022, with respect to the rejection of:
Claims 1, 2 and 6-15 under 35 U.S.C. 103 as being unpatentable over Holscher et al (J. Nutrition, 2014);
Claims 4 and 5 under 35 U.S.C. 103 as being unpatentable over Holscher et al (J. Nutrition, 2014), in view of Morrow et al. (US 2018/0153915, filed 2016);
Claims 16-20 under 35 U.S.C. 103 as being unpatentable over Holscher et al (J. Nutrition, 2014), in view of Thakkar et al. (US 2018/0228195, filed 2015); and
Claims 19 and 20 under 35 U.S.C. 103 as being unpatentable over Holscher et al (J. Nutrition, 2014), in view of Morrow et al. (US 2018/0153915, filed 2016), further in view of Hu et al. (Eur. J. Nutr., May 2017), has been fully considered and is persuasive.  Holscher et al. does not disclose or reasonably suggest improvement of enterohepatic circulation and none of the secondary references remedy the deficiencies of Holscher. The rejection is hereby withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest applicable prior art is Holscher et al (reference of record), in view of Morrow et al. (reference of record), in view of DeSesso et al. (Food Chem. Tox., 2001, PTO-892). Holscher et al discloses a method of increasing the digestive capacity and improving barrier function, in an in vitro epithelial cell model of the crypt-villus axis, by administering the HMOs 2’-FL and LNnT, at 20-2000 mg/L. Morrow exemplifies administering 2’-FL to infant mice improved crypt depth, villi length and small intestine surface area. DeSesso et al. discloses that the crypt-villus axis ratio is correlated to the efficiency and capacity for absorption of nutrients/toxins from the intestine into the blood, where a larger ratio results in greater efficiency/capacity. DeSesso also discloses that nutrient/toxin absorption efficiency/capacity is correlated to entry of said nutrient/toxin into the enterohepatic circuit. One of ordinary skill in that art would expect a reasonable correlation between the in vitro testing of Holscher and treatment of an infant subject, to improve digestive capacity. Based on the combined disclosure of Morrow/DeSesso, it is reasonable that administration of fucosylated oligosaccharides, specifically 2’-FL, would be expected to improve enterohepatic circulation, via improvement in the crypt-villus axis ratio. Hence, because Holscher also administers 2’-FL, it would be reasonable that the method of Holscher could be extrapolated, to predict that administration of LNnT/2’-FL would result in improved digestive capacity and improved enterohepatic circulation. In contrast, the instant specification presents evidence that the combination of a fucosylated oligosaccharide, specifically 2’-FL, and an N-acetylated oligosaccharide, specifically LNnT, results in synergistic improvement in crypt-villus axis ratio. Such synergy is not recognized by the prior art, is unexpected, and results in the instant claims being novel and non-obvious.

Conclusion
Accordingly, the Examiner’s Amendment above is sufficient to place the application in condition for allowance.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:30 AM - 4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DALE R MILLER/           Primary Examiner, Art Unit 1623